PD-0555-15                       No:   02-13-00463-CR


 Julio Ortiz Chavarria                    §             In The Court Of


 vs                                      §              Criminal Appeals

                                                                        RECEIVED IN
 The State of Texas                       §             Of Texas, Aust^JRT OF CRIMINAL APPEALS
                                                                           MAY 08 2015
                       Pro 5e Motion Requesting Leave To File

                            An Original Copy Only Of The
                                                                       Abel Acosta, Clerk
                         Petition For Discretionary Review



 To The Honorable ."ourt Of Crtiminal Appeals Of Texas:
        Comes now the Appellant/Petitioner in the above styled and numbered
 cause and respectfully moves this Honorable Court to grant leave to file an
 original copy only of the Petition for Discretionary Review and in support
 thereof would show to the court the following:
        1 . The style and appeal number in the Second District Court of Appeals
           are: Julio Ortiz Chavarria vs The State of Texas;Appeal No.02-13-

           00463-CR.

        2. The Appellant/Petitioner moves that pu±suant to Rule 2.of the Texas
           Rules of Appelate Procedure this Court Suspend Rule 9.3(b)of the
           Texas Rules of Appellant Procedure that requires the filing of 11

 copies of the Petition For Discretionary Review with the Court.
        3. The Facts relied upon to show good cause for these requests are as
           follows: The Appellant is indigent and incarcerated and does not
           have access to a photo copier. The Appellant is presently not

           represented by counsel and intends to file Pro SE Petition for
           Discretionary Review.
        k. Appellant has included with this document and so filed with this
           Honorable Court a Declaration of his inability to pay costs.

                                                                           FILED IN
                                                                  COURT OF CRIMINAL APPEALS
                                                                          MAY 08 20(5

                                                                       Abei Acosta, Clerk
                                       PRAYER



      Wherefore,Premeises Considered,the Appellant/Petitioner respectfully
requests that this Honorable Court Grant Leave to file an Original copy only
of Petition for Discretionary Review with the Court.


                                                  Respectfully Submitted,




                                                        Ortiz C\
                                            ^^!^ 01 BB3651
                                                    B
                                                  UJ.G.McConnell Unit
                                                  3001 S.Emily Dr.
                                                  Beeville,Tx.78102




c                           Certificate of Servise

       This is to certify that a true and correct copy of the aforegoing
motions and related documents has been sent to the Office of the State

Prosecuting Attorney,P.O.Box 12405,Capitol station,Austin,Texas 7B711,by
being placed in the UG McConnell Unit Mailbox and sent by US Mail.
Executed this 05 deay of May .,2015.



                                                                               s/s//S
                       DECLARATION OF INABILITY. TO PAY COSTS


The following declaration is made pursuant to section 132.001 of the Civil
Practices and Remedies Code.

       Now Respectfully comes Julio Ortiz Chavarria,TDCJ-ID#01BB3651 and
declares that he is unable to pay the court costs in this civil action and
requires the leave of the Court to proceed in Forma Pauperis in the accompany
ing action and would show the Court the following:
      1 .1 am presently incarcerated in the McConnell Unit of the texas Dep
          artment of Criminal Justice.I am Not permitted to earn or handle
          money.

       2. I have no source of income or spousal income.
       3. I Currently have $ 0.3$             credited to me in the inmate trust fund
       k. During my incarceration in the T.D.C.J. I have recieved approximately
          $Q~§50,QOpeT month as gifts from relatives and friends.
       5. I neither own nor have any interest in any realty,stocks,bonds,or
          bank accounts and I recieve no interest or dividends income from any

          source.


       6. I have ^\^     dependents.
       7. I have total debts of approximately $ jH.000
       B. I owe $ (_J       as restitution.
       9. My monthly expenses are of $ Are at the State of Texas expense.



I, Julio Ortiz Chavarria T.D.C.J.fr 01BB3651 being presently incarcerated in

the liJ.G.McConnell Unit of the Texas Department of Criminal Justice located in

Bee County Texas. Verify and declare under penalty of perjury that the foregoing
statements are true and correct.

       Executed on this the     05   day of     May        2015




                                                           io Ottiz Chavarria
                                                 *£•—   it 01BB3651
                                                        #  n